DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                CLINT BURKETT and ERIKA JULIANI,
                           Appellants,

                                    v.

           FEDERATED NATIONAL INSURANCE COMPANY,
                          Appellee.

                              No. 4D18-3808

                              [March 4, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. 15-016563
CACE 25.

  Michael R. Morris of Morris & Morris, P.A., West Palm Beach, for
appellants.

  Warren B. Kwavnick and Melanie Velazquez of Cooney Trybus
Kwavnick Peets, PLC, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed. See Goldman v. State Farm Fire Gen. Ins. Co., 660 So. 2d 300
(Fla. 4th DCA 1995).

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.